DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
In response to the applicant’s argument that, the transducers are not arranged such that they are exposed to fluid with fluid is present in the pipe, the examiner respectfully agrees. However, Schaffer teaches that placing the transducers to be exposed to the fluid or not is a design choice. Schaffer further teaches that the transducers are positioned to be exposed to the fluid in the pipe. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Dugger et al. (U.S. Pat. No. 8,489,342) (hereafter Dugger) in view of Ong et al. (U.S. Pat. No. 7,319,411) (hereafter Ong) and in further view of Schaffer et al. (U.S. Pat. No. 7,194,363) (hereafter Schaffer).
Regarding claim 1, Dugger teaches an apparatus comprising: 
a conduit structure (i.e., cylindrical housing 104) (see Fig. 1A) having an inside surface (i.e., inner surface of cylindrical housing that faces the pipe 10) (see Fig. 1A) and an outside surface (i.e., outer surface of cylindrical housing that faces away from the pipe 10a) (see Fig. 1A), the conduit structure defining at least one flow path therethrough for a fluid (i.e., pipe 10) (see Fig. 1A); and a flow meter including: 
a controller (i.e., processing system/processor 202 operably coupled to the transducers 110) (see Fig. 2); 
a first transducer (i.e., transmit (Tx) ultrasonic transducer 110) (see Fig. 1C), the first transducer being coupled to the controller and configured to transmit first acoustic waves at a first frequency; 
a second transducer (i.e., a receive (Rx) ultrasonic transducer 110b) (see Fig. 1C), the second transducer being coupled to the controller and configured to receive the first acoustic waves transmitted by the first transducer, and wherein the controller is configured to determine a flow rate measurement based at least partially on the receiving of the first acoustic waves by the second transducer (i.e., the processing system can determine the flow rate by measuring the frequency shift or the difference in phase (phase delay) between the transmitted and received cw or chiped signals) (see Column 6, lines 33-64); and 
to transmit second acoustic waves at a second frequency different from the first frequency (i.e., the processor may transmit information relating to the time-of-flight to a user via the wireless communication interface 216) (see Column 6, lines 33-64), the second acoustic waves representing data that includes the flow rate measurement (i.e., the processor 202 collects flow rate data from the transducers and transmits the data to a remote memory or server via a wireless communication interface 216) (see Column 6, lines 33-64); but does not explicitly teach the third transducer and that the first, second, and third transducers are positioned at a respective first, second, and third positions on the inside surface of the conduit structure so that the first, second, and third transducer is exposed to the fluid when the fluid is present in the conduit structure. 
Regarding the third transducer and the second acoustic waves, Ong teaches a sensor network comprising a third transducer coupled to the controller to transmit second acoustic waves at a second frequency different from the first frequency (i.e., the sensor network consists of an array of notes 12, 12’, 22, 52 and other not labeled, submerged a different locations in the body 11. Data of an individual sensor node is transmitted to a common base or host node location 62, 62’, using other nodes as relays, wherein the host node assembly 62 can be placed in the liquid body 11 equipped with acoustic transceiver capability to acoustically intercommunicate with nodes that are immersed) (see Column 13, lines 8-48), the second acoustic waves representing data (i.e., the transducer is adapted for emitting sensor information collected by one or more sensor elements at that node, as well as acting as a pass-through node for information collected at other nodes. A third node assembly of the network is adapted for receiving and processing sensor information acoustically transmitted from other nodes) (see Abstract). In view of the teaching of Ong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have implemented an acoustic data communication to transmit flow rate or sensor data between the sensors nodes in order to further extend the communication range without significant cost and power requirement increase.
Regarding the exposure of the transducers to the fluid, Schaffer teaches that transducers are positioned at a respective positions on the inside surface of the conduit structure so that each of the transducer is exposed to the fluid when the fluid is present in the conduit structure (i.e., ultrasonic transducers 30. In operation, each ultrasonic transducer 3 transmits an ultrasonic signal 9 into the pipe, wherein depending on the design ultrasonic flowmeters use either wetted or not-wetted transducers on the pipe perimeter to couple ultrasonic energy with the fluid in the pipe) (see Column 1, lines 12-17; and Fig. 1). In view of the teaching of Schaffer, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the transducers in either a wetted or non-wetted arrangement relative to the fluid in the pipe in order to provide a redundancy measure, so as to ensure the accuracy of the flowmeter. 
Regarding claims 3 and 4, Dugger teaches that the first frequency is an ultrasonic frequency (claim 3), wherein the first frequency is approximately 1.3 MHz (claim 4) (i.e., transducers 110 may emit pulses at a carrier frequency of about 100 kHz to about 10 MHz) (see Column 8, lines 43-55). 
Regarding claims 2 and 5, Dugger as modified by Ong and Schaffer as disclosed above does not directly or explicitly teach that the second frequency is lower than the first frequency (claim 2), wherein the second frequency is approximately 40 KHz (claim 5). However, Ong teaches that the second frequency is approximately 40 KHz (i.e., lower frequencies propagate with less loss, while higher frequencies have greater data transmission rates, frequency range includes 1kHz to 1MHz) (see Column 21, lines 41-64). In view of the teaching of Ong, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected a lower acoustic frequency range in order to reduce data loss. Furthermore, it would have been obvious to one having ordinary skill in the art to have selected the 40 KHz frequency value, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (see MPEP 2144.05 (II-B)).
Regarding claim 6, Dugger as modified by Ong as disclosed above does not directly or explicitly teach a fourth transducer coupled to the controller to transmit third acoustic waves at an incidence angle. However, Ong teaches a fourth transducer coupled to the controller to transmit third acoustic waves at an incidence angle (i.e., node assembly 22 is in acoustic intercommunication 56 to node 52 as well as an unlabeled furthest-outlying node, wherein the node 52 would incorporate sensor interface circuitry to provide interface functionality between each of the various sensing elements and acoustic transducer interface circuitry 55 provides interface functionality between each of the various acoustic transducer units) (see Fig. 3). In view of the teaching of Ong, it would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have added additional sensor nodes in order to collect more data in an environment or area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855